 


109 HCON 285 IH: Expressing the sense of the Congress that the States of Louisiana, Mississippi, and Alabama should adopt comprehensive, modern, and uniform statewide building codes.
U.S. House of Representatives
2005-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 285 
IN THE HOUSE OF REPRESENTATIVES 
 
October 27, 2005 
Mrs. Schmidt submitted the following concurrent resolution; which was referred to the Committee on Transportation and Infrastructure
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that the States of Louisiana, Mississippi, and Alabama should adopt comprehensive, modern, and uniform statewide building codes. 
 
 
That it is the sense of the Congress that— 
(1)following the tragedies of Hurricanes Katrina and Rita, the States of Louisiana, Mississippi, and Alabama should adopt comprehensive, modern, and uniform statewide building codes establishing minimum standards for the construction and maintenance of buildings and other structures to mitigate against future disasters, increase public safety, and enhance the rebuilding of such States; and 
(2)such minimum standards should be at least as comprehensive as the model building standards and codes developed by the International Code Council. 
 
